                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


DAVID FORD                                       §
                                                 §
V.                                               §           A-18-CV-559 LY
                                                 §
MAURICE COOK, BASTROP COUNTY                     §
SHERIFF                                          §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court is Petitioner David Ford’s Petition for a Writ of Habeas Corpus Under 28

U.S.C. § 2241. (Dkt. No. 1). The District Court referred the above-case to the undersigned

Magistrate Judge for a determination pursuant to 28 U.S.C. §636(b) and Rule 1(c) of Appendix C

of the Local Court Rules.

                                         I. ANALYSIS

       Because the Petitioner had neither paid the $5.00 filing fee, nor had filed an application to

proceed in forma pauperis, the undersigned ordered Petitioner on September 21, 2018, to either pay

the filing fee or file an application to proceed in forma pauperis within 30 days of the date of the

order. See Dkt. No. 4. The Court also warned Petitioner that “[f]ailure to comply with the Court’s

order may result in the dismissal of this case for want of prosecution.” Id. Petitioner never

responded to the Court’s Order. Accordingly, this case should be dismissed for failure to prosecute.

                                  II. RECOMMENDATION

       Based upon the foregoing, the undersigned RECOMMENDS that the District Court

DISMISS David Ford’s Petition for a Writ of Habeas Corpus (Dkt. No. 1) for failure to prosecute.
                                         III. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, (1985);

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

               SIGNED this 3rd day of June, 2019.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                  2
